DETAILED ACTION
	Claims 1-10 are pending.
Election/Restriction
Applicant’s election without traverse of SEQ ID NOs: 4, 16, 20 and 29 of claim 1 made in the oral requirement of 1/28/2021 and affirmed on 8/3/2021 is acknowledged.
Claims 1-10 are under examination insofar as they read on the above elected species for the sequences. 
Specification
The substitute specification filed 4/20/2020 has been entered.
Withdrawal of Objections and/or Rejections
	The response filed 8/3/2021 is acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount ofexperimentation is permissible, if it is merely routine, or if the specification in question provides a 1 
1As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands', 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
	1)  the nature of the invention,
	2)  the breadth of the claims,
	3)  the state of the prior art,
	4)  the predictability or unpredictability of the art,
	5)  the relative skill of those in the art,
	6)  the amount of direction or guidance provided,
	7)  the presence or absence of working examples,
	8)  the quantity of experimentation necessary

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833,839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands" factors are relevant to the instant fact situation for the following reasons:1) The nature of the invention and 2) the breadth of the claims
The claims are drawn to a method for treating a disorder associated with dysbiosis of the gastrointestinal tract (genus, claim 1) comprising administering a synthetic stool preparation comprising a plurality of bacteria strains, wherein the plurality comprises the 16S rRNA nucleic acid sequences or at least 97% identical to SEQ ID Nos: 4, 16, 20 and 29 wherein the subject has inflammatory bowel disease. Dependent claim 7 recites species of Crohn’s disease, ulcerative colitis, irritable bowel syndrome, inflammatory bowel disease, diverticular disease and food poisoning.
Thus, the claims taken together with the specification imply that Applicant is claiming a method of treating a disorder associated with dysbiosis of the gastrointestinal tract with a preparation of microbes having the 16S rRNA nucleic acid sequences or at least 97% identical to SEQ ID Nos: 4, 16, 20 and 29.
3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of a PhD biochemist.
That factor is outweighed however by the unpredictalbe nature of the art. 
Kuntz et al. (Trends in Pharmacological Sciences (2017) 38(1): 81-91; cited in the IDS) teach that a key facet to improving the odds that a medical therapy will have an positive impact is to understand how individual people will respond to the intervention. The microbiome plays a crucial role in health and disease and alters the outcome of many different disease states due to its effect on endocrinology, physiology and even neurology (abstract). Kuntz et al. review the microbiome as a precision medical frontier. The microbiome includes that bacterial, fungi, archaea and viruses in the gastrointestinal tract. Microbiome states are highly individual, even between co-raised identical twins, but can be rapidly changed which leads to a profound opportunity for individualized treatments. However, Kuntz et al. note that the microbiome is profoundly complex and that the “goals of precision microbial medicine require considerably more research before they are appropriately realized” (pages 81-82 under the heading of “The Microbiome as a Precision Medicine Frontier”).
Kuntz et al. review microbiome analysis techniques and note that there are currently two complementary analyses that are standard in the field “ 16S rRNA sequencing and shotgun metagenomics. Kuntz describes both approaches and notes that 16S rRNA analysis provides a robust tool for the identification and classification of bacteria (page 82, first full paragraph).
However, Kuntz et al. teach that both 16S sequencing and shotgun metagenomics are “currently somewhat blunt tools, especially when describing the fluid state nature of the microbiome.” The two techniques provide a snapshot of the microbiome which can be problem due to microorganism evolution, horizontal gene transfer and subtleties in the characterization into types of microbiomes (page 83, bottom of page). Further, the gut microbiome is known to be spatially inhomogeneous in ways that influence function and disease states (top of page 83).
Kuntz et al. discuss the use of probiotics as treatment agents and notes research towards their use. Kuntz et al. also observe that:
 “However, it is important to keep in mind that interactions with diet, established microbiota, and genetics, are known to modulate overall health outcomes if not specific effects and mechanisms of probiotics. Therefore effective patient classification and stratification is required for best results. Success of this program will require detailed insights into metagenomic potential and ecological interactions of presumptive probiotic bacteria, making precision probiotic development a task of considerable difficulty but one that has already seen demonstrable results, for example, in enhancing resistance to C. difficile infection and suppressing hepatocellular carcinoma growth in mice” (middle of top paragraph, page 87).

Regarding diseases including inflammatory bowel disease, Kuntz et al. stated the following:
“Of course, in disease states where the effects of genetic variation are either entirely or nearly absent, the microbiome is a great candidate for investigation. Conditions such as obesity and inflammatory bowel disease can in subsets of patients be driven by dysbiosis, a chronic, systemic maladaptation of the gut microbiome to the host. Unlike genomic medicine, there are possibilities, especially for these conditions, to do research in an in vitro environment; most excitingly, in artificial gut paradigms” (top of page 88).

	Kuntz et al. pose a number of outstanding questions in the margin of page 88 to include a question regarding which microbiome diseases can be treated. In concluding remarks, Kuntz et al. state that while microbiome medicine holds great future potential to improve the odds ratios, reduce side effects and to precisely treat previously difficult or untreatable conditions, the microbiome must become an integral part of precision medicine as a whole because so much of human functioning an metabolism depend on it. 
Derwa et al. (Aliment. Pharmacol. Therapy (2017) 46 389-400; cited in the IDS) provide a review of the probiotics in human intestinal infections via meta-analysis of the literature. Derwa et al. note that ulcerative colitis (UC) and Crohn’s diseases (CD) are inflammatory bowel diseases (IBD’s) and that evidence implicates disturbances of the microbiota in the gastrointestinal tract in their pathogenesis. Eligible randomized controlled trials (RCT’s) were evaluated in which the use of probiotics was compared to placebo and 5-aminosalicylates (5-ASA’s). Of 12,253 citations, twenty two RCT’s were eligible and showed that there was no benefit of probiotics over placebo in inducing remission in active CD. Trials of VSL#3 appear to show some benefit. Probiotics appeared to be equivalent to  5-ASA in preventing a relapse of ulcerative colitis. Probiotics provided no benefit in inducing remission of active CD in preventing relapse of quiescent CD or in preventing relapse of CD after surgically induced remission (abstract).
At the first paragraph of the introduction Derwa et al. note that the precise etiology of CD and UC are unknown but is thought to relate to a complex interplay of genetic, environmental factors which include immune dysregulation and alterations in the microbiome of the intestines (page 390, top of left column). Section 2 describes the method used for the search strategy and study selection. Table 2 provides a summary of the eligible studies which show a range of probiotics studied. In section 3, Derwa et al. note the failures of probiotics to treat or prevent relapse in inflammatory bowel diseases.
At page 393, beginning at the right column, last paragraph, Derwa et al. note the use of VSL#3 which is a combination of probiotics. When considering three studies using VSL#3, it was found that patients randomized to the probiotic group failed to achieve active remission compared to those who received placebo. Sections 3.2-3.5 note the efficacy of probiotics in various situations involving UC and CD which are discussed supra.
Derwa et al. conclude that the meta-analysis demonstrated that VSL#3 may be effective in inducing remission in active UC but there is little evidence for the use of probiotics in the treatment of CD. There is little evidence that probiotics are successful for the treatment of CD. The role of probiotics in subgroups of patients with IBD’s, particularly those with persistent GI symptoms in the absence of inflammation, is uncertain as trials of probiotics for the this indication are lacking (last paragraph of page 398).
Shen et al. (World J. Gastroent. (2018) 24(1): 5-14; cited in the IDS) discuss the relationship between UC and intestinal microbiota.  The pathogenesis of UC is complex and is believed to be regulated by microbial dysregulation, genetic susceptibility and environmental factors. Studies on the role of intestinal microbiota in the pathogenesis of UC have been inconclusive. Shen et al. note some positive effects regarding the use of pathogens but conclude that the use of probiotics to treat UC is controversial due to their uncertain efficacy (abstract and page 6, first full paragraph). Shen et al. also did a meta-analysis of 1763 cases in 32 clinical trials which shows that probiotics significantly increased the clinical remission rate of patients with active UC. Similar to Derwa et al., Shen et al. note the similar effects of 5-ASA and probiotics and the use of VSL#3 to treat UC (page 8, last paragraph, right column).
Shen et al. note that the results with probiotics have not been consistent and that larger sample sizes and more randomized controlled clinical trials are needed to clarify the role of probiotics in the treatment of UC (page 9, top of left column).
Shen et al. conclude that while the pathogenesis of UC is closely related to intestinal microbiota, the exact bacteria involved have not been determined. While probiotics have been shown to have some positive effects on the intestines, the determination of the specific mechanisms and types of probiotics, the best concentrations and ideal treatment methods require further study. “Clearly, more research is needed regarding the use of probiotics and FMT (fecal microbiota transplant) in UC” (last paragraph, page 11).
Bennet (Drug. Safety (2016) 39: 295-305) provides a quantitative risk-benefit analysis for the use of probiotics for the treatment of Irritable Bowel Syndrome (IBS) and Inflammatory Bowel Disease (IBD). Bennet notes that a great deal of heterogeneity exists among the variety of probiotic preparation. The risk-benefit analysis was carried out using the US FDA Adverse Even Reporting System (FAERS) database for 2013 and mathematical analysis. It was found that adverse events from probiotics vary by disease and are mild and may be difficult to distinguish from the natural history of the underlying disorder for which they are used to treat. There is a low chance of risk and as well as a low chance of benefit for IBS patients. The risk-benefit plane for IBS largely lies above the risk-benefit threshold to in most cases patients may expect more benefit. Bennet concludes that more standardization and high-quality research is need to improve the understanding of risk and benefit for probiotics which are complex biopharmaceuticals (abstract and conclusion). Bennet notes that the cause of IBS is unknown with a complex etiology with both neurological and intestinal aspects (page 295, bottom of last paragraph).
It is noted that Bennet does not teach any analysis on the selection of bacterial for probiotic treatment of IBS or IBD.
Khaneghah et al. (Trends Food Sci. Technol. (2020) 95: 205-218) provide an overview of interactions between probiotics and pathogens in hosts as well as in foods(e.g., food poisoning) to gain insight with respect to relevant properties to be used in further development of probiotic food products. Khaneghah et al. note that several mechanisms such as the production of bacteriocins, organic acids and hydrogen peroxide have been suggested regarding the action of probiotics in food matrices. However, there is still a substantial challenge concerning the molecular mode of antimicrobial action. The interaction of probiotics with food pathogens is overlooked (abstract).
Khaneghah et al. reports of the various avenues of probiotics with pathogens in the host tract (section 7). In sections 8-10, the interaction between probiotics and food pathogens is discussed.
In the conclusion (last paragraph page 2015), Khaneghah et al. note the requirement to comprehend the appreciate dose, species, and combination of probiotics in controlling the pathogens which will be important for searching  for new strains and
in the development of the potential of mixes of strains that ensure more stable formulations.
Scaioli et al. (Dig. Dis. Sci. (2016) 61: 673-683) teach that there are two types of diverticular disease: colonic diverticulosis and symptomatic uncomplicated diverticular disease (SUDD). The pathogenesis of SUDD symptoms is uncertain and even less is known regarding the management of bowel symptoms (abstract).
The rationale for the treatment of SUDD with probiotics is an attempt to restore normal gut microbiota. However, no definitive results have been achieved due to the heterogeneity of the studies (page 680, under the heading of “Probiotics).
Thus, very recent reviews of the scientific literature show the unpredictability of the treatment and/or the paucity of data regarding the treatment of intestinal dysbiosis to include IBD, IBS, food poisoning, UC, food poisoning and CD with probiotic preparations. All of the cited literature report of the challenges in these areas regarding treatment with probiotics as well as the need for more research.
There is no way for one skill in the art to know, a priori, how to treat gastrointestinal dysbiosis to include IBD, IBS, food poisoning, UC, diverticular disease and CD with probiotics with a reasonable expectation of results. Thus, the state of the prior art does not support the broad scope of the above claims. 
6)  the amount of direction and guidance provided and 7) the presence and absence of working examples
The specification is directed to a synthetic stool preparation composed of a number of different intestinal bacteria isolated in pure culture that is obtained from a single donor who has not received an antibiotic in five years. The invention is directed to provide a positive therapeutic outcome for those with CDI (Clostridium difficile infection) that is unresponsive to conventional therapy (page 14, penultimate paragraph). Table 1, 2, 2a and 7 represent different embodiments of the synthetic stool preparation. The specie identification of the strains are only approximate.
Example 1 is directed to isolation of the bacterial strains where full length 16S rRNA sequences are shown in Figure 2 (page 48, first paragraph). Example 2 is directed to antibiotic profiling. Example 3 discloses the use of a synthetic stool preparation for the treatment of CDI (a Clostridium difficile infection). Synthetic stool preparations from Table 2 (RePOOPulate) and 3 (MET) were used in these studies (page 56, first full paragraph).
The preparations were used in the treatment of CDI in two patients without a placebo control (pages 58-60). The synthetic stool preparation was shown to be effective in treating CDI that had failed to respond to other treatments (page 60, first full paragraph).
Patients samples were collected and analyzed for colonization (Examples 4 and 5).
The specification also discloses the treatment of colitis in a mice Salmonella Colitis model and a DDS colitis model with RePOOPulate (pages 81-82). The specification discloses that the mice receiving the synthetic stool preparation lost less weight and had less Salmonella bacterial translocation to the spleen (which is indicative of less pathogenic invasion) and also showed less inflammatory cytokine release (page 80, second full paragraph).
Applicant has deposited the bacteria associated with sequences, 4, 16, 20 and 29. However, the specification provides no disclosure of the treatment of inflammatory bowel diseases with the bacteria that are identified as being at least 97% identical to or comprising the claimed sequences 4, 16, 20 and 29. The specification fails to disclose what is an effective dose for the treatment of any of the claim gastrointestinal dysbiosis conditions with the bacteria that are identified as being at least 97% identical to or comprising the claimed sequences 4, 16, 20 and 29. 
The specification fails to address the concerns of the review articles that all come to the same conclusion which is that the treatment of gastrointestinal dysbiosis disorders to include gastrointestinal dysbiosis to include IBD, IBS, food poisoning, UC, diverticular disease and CD with probiotics preparations is inconsistent, is not well understood in terms of mechanism and requires randomized placebo controlled studies with a significant number of patients to properly assess the efficacy of probiotics to treat IBD’s.
8)  The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that one skilled in the art could predictably treat gastrointestinal dysbiosis conditions including gastrointestinal dysbiosis to include IBD, IBS, food poisoning, UC, diverticular disease and CD in an individual with bacteria having 16S rRNA nucleic acid sequences that are at least 97% identical to or comprise SEQ ID NOS 4, 16, 20 and 29 as inferred in the claims and contemplated by the specification in order to practice the claimed method.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).	To practice the invention of the instant claims requires undue experimentation due to unpredictability of the treatment of gastrointestinal dysbiosis conditions including gastrointestinal dysbiosis to include IBD, IBS, food poisoning, UC, diverticular disease and CD with probiotic bacteria as claimed and the lack of direction from Applicants regarding the same. The amount of experimentation required in order to carry out the claimed method is extremely large and the specification provides insufficient guidance to treat disorders associated with dysbiosis including gastrointestinal dysbiosis to include IBD, IBS, food poisoning with bacteria identified by the 16S rRNA of the elected specie sequences especially considering the unpredictability of doing so in light of the disclosure from the recent cited reviews.  Thus to practice the claimed invention would require inventive effort and extensive experimental burden.
In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 
Response to Arguments
Applicant points to the deposit of the microorganisms associated with the rRNA 16S of SEQ ID NOS 4, 16, 20 and 29.
Examiner Response
The deposit and accompanying statement regarding the availability of the strains is acknowledged. The portions relating to the enablement rejection have been withdrawn. However, the remainder of the rejection is maintained due to the unpredictability of the use of probiotics to treat diseases related to the dysbiosis of the gastrointestinal tract stands for the reasons stated supra.
Applicant Argument
Argues notes the reliance on the references cited by the Examiner and the conclusion of unpredictability for probiotics to treat disorders associated with dysbiosis of the gastrointestinal tract.
Applicant disagrees and points to Example 3 of the specification which provides for  guidance for the treatment of CDI using a synthetic stool preparation. Applicant points to paragraphs [0157] and [0160] which describes the preparation of the synthetic preparation and administration. Paragraphs [0161]-[0166] describe the treatment of patients 1 and 2.
	Applicant further points to paragraphs [0060], [0064], and [0067] for describing isolation of intestinal bacterial strains from donor stool, speciation using 16S rRNA full-length sequence and the GreenGenes database, and exclusion of antibiotic resistant strains which lead to the strains of Tables 2 and 2a, where the tables disclose the relative amount of each of the bacterial species/strains added to the stool preparation; and paragraph [0099]. Applicant further asserts that the specification supports the use of the preparation and methods to treat disorders associated with dysbiosis of the gastrointestinal tract, including C. difficile colitis and Inflammatory Bowel Disease among others.
	Applicant concludes that a person of ordinary skill in the art having read the subject specification would understand how to make and use the invention.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive because the disclosure pointed to by Applicant is related to the synthetic stool preparations disclosed Tables 2 (RePOOPulate) and 3 (MET). The specification does describe the isolation of 33 strains that make up the RePOOPulate and the relative amounts of the bacteria in a dose that was administered for the treatment of CDI in two patients. However, the specification provides no disclosure if bacteria associated with the rRNA 16S of SEQ ID NOS 4, 16, 20 and 29 will have the same effect due to the complexity of the human microbiome in the same dosage amounts. As noted from Kuntz et al., the microbiome is profoundly complex and that the “goals of precision microbial medicine require considerably more research before they are appropriately realized” (pages 81-82 under the heading of “The Microbiome as a Precision Medicine Frontier”). So is the success of the treatment of CDI due to all or some of the strains present in RePOOPulate? Further, as noted in the rejection there are significant differences in the etiologies and pathologies diseases associated with dysbiosis of the gastrointestinal tract. Thus, while Applicant has disclosure of one preparation of 33 strains of a synthetic stool preparation (where some of the strains are only approximately identified) for the treatment of CDI, this is not reasonably extendable to the treatment of such disparate disease states with only the combination of bacteria associated with the rRNA 16S of SEQ ID NOS 4, 16, 20 and 29.
Thus, claims 1-10 are not enabled.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653